Title: From Baron Hyde de Neuville to Louisa Catherine Johnson Adams, 25 September 1822
From: Neuville, Baron Hyde de
To: Adams, Louisa Catherine Johnson


				
					
					Paris ce 25 Septembre 1822
				
				il m’a été bien pénible Madame de partir sans vous revoir et sans scavoir si Je pouvois vous être bonne à quelque chose sûr cet ancien continent que vous aimez et où l’on aimeroit tant a vous revoir, Je viens donc vous demandez vos commitions qu’il me seroit si agréable de remplir puisque ce seroit un Moyen de me rapeller au Souvenir d’une des personnes que Je regrette le plûs d’avoir quitées et dont il me seroit les plûs pénible d’être oubliée.J’ai dit à Mr. Le Barron de thuylle qui veut bien se charger de cette lettre tout Le plaisir qu’il trouveroit dans votre Société il me parroit lui Même fort aimable et Mr de Polética dont il est L’ami nous en a dit beaucoup de bien lorsqu’il etoit question pour Nous d’aller au Brésil où il se trouvoit alors.nous venons de nous établir dans un Logement que nous Meublons afin D’Eviter les hotels garnis qui sont à la fois incommodes et chers et ont le grave inconvénient de ne point offrir de Place pour Etablir Livres et Papiers deux articles de première Nécessité pour Mr. de Neuville. Nous Sommes dans le quartier de Monsieur Galatin et de Plusieur américains de Nos Amis de Maniére qu’il nous Semble tenir encore à Notre seconde Patrie car c’est ainsi que nous nommerons toujours Les Etats-Unis.vous aurez sans doute cet hyver Mr James Gallatin qui part avec Mr de thuylle et Mr L’archevêque de BaltimoreJe ne puis vous parler avec Eloge des nouvelles Modes depuis que Les Dames et même quelques hommes se sont avisez de prendre le Costume des charetiers et cela à la Lettre, toutes les Elégantes sont en Blouse  et ces Blouses ressemblent beaucoup à un Sac bien ample Lié avec une ceinture et des Brasselets de Cuir Je doute que votre aimable Nièce adopte ce costume et cache sa Jolie taille sous ce ridicule VêtementMde Cruger qui est ma Voisine m’a Priée Madame de la rapeller à votre Souvenir et à celui de  Madame frye voudrez vous bien chere Madame être mon interprette et celui de Mr de Neuville (qui Mêt son Respectueux hommage à Vos Pieds) auprès de Monsieur Adams et des Mesdames Vos soeurs, et recevez les Nouvelles assurances des Sentimens de bien Sincere affection que Vous a depuis longtems vouez / Votre S.
				h. hyde de Neuville